Title: Thomas Jefferson to John Vaughan, 28 May 1818
From: Jefferson, Thomas
To: Vaughan, John


          
            Th: Jefferson to mr Vaughan.
            Monticello May 28. 18.
          
          The  4th of exchange  for Mr Appleton recieved in yours of May 14. happened to be overlooked by you, and is  on endorsing, & is now returned for your signature, with a request to seal & forward th under the cover by any opportunity. it is in fact only to make security more secure. mr Steel’s papers are for communication to the society.
          I thank you for the information respecting the competitions for the professorships, and will be still more thankful for the result of the moment which decides mr Cooper’s destination. I salute you with great friendship & respect.
        